I am of the opinion that the matter for our consideration is limited to the recitals in the order of the trial court. Otherwise an *Page 208 
appeal is useless. I concur in the conclusion that the facts as therein found are sufficient to constitute a contempt of court. It was trivial and not grave. The discourtesies seemed reciprocal. The unusual and arbitrary power incident to the common idea of a judge trying his own case should be exercised cautiously and only in the maintenance of the dignity of the court and the unfettered administration of justice. For this purpose admonition, reprimand or fine are quite sufficient where counsel is acting under great stress in a vigorously contested trial. Conduct and utterances under such conditions must not be taken too seriously. In my opinion the imposition of a sentence of imprisonment in this case was immoderate and oppressive and the judgment should be modified with directions to impose a reasonable fine in lieu of imprisonment except in the alternative.